Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0001] needs to be updated to reflect the current status of related Application Serial No. 15/836,055 (now U.S. Patent No. 10,571,291 B2). Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 1 – 20 are collectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,571,291 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention that the current Application limitations are fully embedded in the Patent in order to achieve the same end result of generating a route between an origin and a destination using historical travel times between segments of a road network map for traffic optimized routing.

PATENT
Claim 1. A map services provider system comprising: a memory configured to store road network data segmented into tiles represented by quadkeys; and processing circuitry configured to: determine a travel time between any two quadkeys of the stored road network data; receive an origin and a destination within a road network corresponding to the road network data; calculate a route between the origin and the destination using the travel time between quadkeys that can be traversed from the origin to the destination; generate route guidance for the route between the origin and the destination; and provide the route guidance to a user indicating the route between the origin and the destination.

APPLICATION
Claim 1. A map services provider system comprising: a memory configured to store road network data segmented into tiles and travel time between pairs of tiles; and processing circuitry configured to: receive an origin and a destination within a road network corresponding to the road network data; identify a tile corresponding to the origin and a tile corresponding to the destination; calculate a route between the origin and the destination using the travel time between tiles that can be traversed from the origin to the destination; and provide the route guidance to a user indicating the route between the origin and the destination.

It is readily understood that quadkeys provide for ‘keys’ preserving the proximity of tiles in XY space which both claims support.

Same analysis for claims 10 and 19 of the Patent compared to claims 8 and 15 of the Application.

No otherwise allowable has been identified in the corresponding dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663